DETAILED ACTION
In replay to applicant communications filed on December 20, 2020 and telephonic interview made on January 28, 2022, claims 1-10 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-15 are cancelled as per telephonic interview.
Claims 16-21 have been cancelled.
Claims 1-10 are pending. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Peters Richard (Reg. No. 61,441). 

Please amend claim 1 from the set of claim filed on December 20, 2020 with the following to information:

Please replace the claim term “language code or script files” in line 5 of claim 1 with the term “language code and script files”.

Please cancel claims 11-15. 


Allowable Subject Matter
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of claim 1 is the combined limitations of scanning the computer system for web applications and the location of dynamic language code or script files used by the web applications; parsing all script files to identify API calls, the location of API calls, and arguments used in the API calls and storing them as rules; inserting hooks for monitoring incoming requests and API calls executed by the web application server; inserting validation code that validates the API calls executed by the dynamic language code in a script file by matching them against a rule set for that script file; generating an event at the time of an API call with information about the API call, arguments used in the API call, parameters of the web request, application stack, and script file responsible for the API call; and with the validation code: checking conformity of the API call’s event with the rule set for the script as determined by the mapping, applying a dynamic validation method if a matching rule is not found, and taking a default action when a rule violation s detected for an event associated with an API call during the execution of the dynamic language code.
The prior art disclosed by Tan (US Pub. No. 2015/0356294) is found as the closest prior art to the claimed features of the invention.Tan discloses the system and method for controlling execution of a computer program by identifying one or more indirect branches. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434